DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 3, 5 - 12, 14 - 16 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as the second light transmissive member block comprising a material harder than a material of the first light transmissive member block, an upper face of the first light transmissive member block being bonded to a lower face of the second light transmissive member block; forming grooves on an upper face of the second light transmissive member block of the light transmissive member block; dividing the light transmissive member block at the grooves to obtain a plurality of light transmissive members each having a first light transmissive member and a second light transmissive member; and bonding a lower face of the first light transmissive member and an upper face of a light emitting element together such that a lower face perimeter of the first light transmissive member is located outside of an upper face perimeter of the light emitting element, wherein the grooves each have an oblique part spreading out from an upper face side of the second light transmissive member to a lateral face of the second light transmissive member at a height above a lower face side of the second light transmissive member as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826